43 F.3d 1471
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Helen DERRICK;  Jeffrey Dowell;  Burnette Burke, Plaintiffs-Appellees,v.Henry CISNEROS, Secretary of the U.S. Department of Housingand Urban Development, Defendant-Appellant.
No. 94-3615.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1994.

1
S.D. Ohio, No. 88-00521;  Jack Sherman, Jr., United States Magistrate Judge.

S.D.Ohio

2
MOTION GRANTED.

ORDER

3
In accordance with the agreement reached between the parties in settlement discussions conducted pursuant to Sixth Circuit Rule 18, the parties jointly move to remand this cause to the United States District Court for the Southern District of Ohio Western Division for determination of the parties' joint motion filed pursuant to Rule 60(b)(6), Federal Rules of Civil Procedure.


4
Upon consideration of the motion and further considering Judge Sherman order of December 9, 1994,


5
IT IS ORDERED that the motion be and hereby is granted.  The appeal(s) is remanded to the District Court for further proceedings.  See First National Bank of Salem, Ohio v. Hirsch, 535 F.2d 343 (6th Cir.1976).


6
ENTERED PURSUANT TO RULE 18(d) RULES OF THE SIXTH CIRCUIT.